Title: To Benjamin Franklin from William Hodgson, 4 December 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 4 Decemr. 1780
I rec’d your favor of the 24th Octr with the accot of Prisoners Released which I laid before the Board of Sick & Hurt & they are allowed in Acc’t, there remains due from you 41 Prisoners to make up the Number of the last Cartel, & untill that Debt is paid it is in Vain to expect any more exchanges.
Inclosed you have an Acc’t of the expenditure of the one hundred pounds Rec’d from Mr Grand for the Relief of the Prisoners distresses— There have been lately near one hundred more committed to Forton, the publick Subscription is in a manner exhausted, so that very little more future help can be expected from that Quarter— Mens Minds seem more & more soured in this unhappy contest, insomuch, that to have even common Sentiments of Humanity towards Americans, is sufficient to expose such as possess them to obloquy & Reproach, However upon that Ground no Reproaches shall alter my Resolution to do all that in me lies, consistent with the Laws of my Country to alleviate their distress, persuaded that by so doing, I shall have the perfect complacency & Satisfaction of my own Mind— At the same Time it is not only necessary to act perfectly right, but is also necessary to avoid all cause of Censure by avoiding every concern but what Relates to the Objects which have hitherto been the sole purpose of our Correspondence, in that Line or in any conciliatory Measure you may freely command me, I decline no difficulty because upon that Ground I can face any Man or body of Men—I am with great Respect Dr sir your most Obedt. Hble serv
William Hodgson

P.S. Am sorry to acquaint you our old Friend Mr Bentley died last week much regretted by the old Club— Your last inclosure was forwarded as directed alltho I have not the least doubt but that it was of a Nature perfectly innocent, yet in future I wish you to avoid that mode of Conveyance.



1780




March 31.
Cash to Mr Wren at Portmo
  £ 21—  



Do Mr Heath at Plymo
  10.10 


May 31.
a distressed American Capt
  4. 4 


Oct.
Cash Mr. Wren
  20   



Sundry Clothing to Portmo & Plym
  37. 9.6



Cash & Cloths to some prisoners in Wood st Compter
 6.16.6




  £100.    



 
Addressed: Dr. Franklin / Passy
Notation: Hodgson William. London Decr. 4. 1780.
